DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 10/18/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,720,378. The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance:

Pertaining to claim 1, claims 1 and 3 of US Patent No. 10,720,378 teaches A component structure (claim 1, line 1, for connecting a power module (claim 1, line 1) and an external circuit (claim 1, line 1), wherein the component structure (claim 1, line 2) comprises: a first bus bar (claim 1, line 2), having a first extending portion (claim 3, line 2) and a first bending portion (claim 3, line 2), and the first bending portion (claim 3, line 2) extending to a first plane (claim 1, lines 3-4) to form a first connecting terminal (claim 1, line 3); a second bus bar (claim 1, line 3), comprising a second extending portion (claim 1, lines 4-5), a second bending portion (claim 1, line 6) and a rear portion (claim 1, line 4) of the second bus bar (claim 1, lines 4-5), wherein the second extending portion (claim 3, line 3) and the second bending portion (claim 3, line 4) are respectively laminated in parallel with the first extending portion (claim 3, line 2) and the first bending portion (claim 3, line 2), and the rear portion of the second bus bar (claim 1, line 6) is extended to a second plane to form a second connecting terminal (claim 1, line 7); and the external circuit (claim, line 7) comprising a third bus bar (claim 1, line 8), wherein the third bus bar is settled in parallel (claim 1, line 8)  with the rear portion of the second bus bar (claim 1, lines 10-11); wherein a portion of the third bus bar disposed opposite to the rear portion of the second bus bar (claim 1, line 11) is a front portion of the third bus bar (claim 1, line 12), and a surface of the rear portion of the second bus bar (claim 1, line 12) disposed opposite to the front portion of the third bus bar is a first surface, and an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar (claim 1, line 12) to the first surface is greater than 0.5 (claim 1, lines 15-16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US20090219696 A1).

 	Pertaining to claim 10, Nakayama discloses A component structure (see figs. 18-21), for connecting a power module (202, 203) and an external circuit (38), wherein the component structure comprises: a first bus bar (62, 66), having a first extending portion (see figs. 18-21) and a first bending portion (the busbars with bending portions of 62, 66), and the first bending portion extending to a first plane to form a first connecting terminal; a second bus bar (63, 67), comprising a second extending portion (see figs. 18-21), a second bending portion (the busbars with bending portions of 63, 67) and a rear portion of the second bus bar (63, 67), wherein the second extending portion (see figs. 18-21) and the second bending portion (the busbars with bending portions of 63, 67) are respectively laminated in parallel with the first extending portion and the first bending portion (the busbars with bending portions of 62, 66), and the rear portion of the second bus bar (63, 67) is extended to a second plane to form a second connecting terminal (Cun, Cvn, Cwn, see paragraph [0095] nearest to the capacitor connection portion, so that the loop length is shortened and the inductance can be reduced); and 

 	Pertaining to claim 13, Nakayama discloses, wherein a current conducting direction of the first bus bar (62, 66) is opposite to that of the front portion of the second bus bar (63, 67), and a current conducting direction of the rear portion of the second bus bar (63, 67) is opposite to that of the third bus bar (68, 69).  

 	Pertaining to claim 18, Nakayama discloses, wherein the first connecting terminal, the second connecting terminal (Cun, Cvn, Cwn) and the third connecting terminal (Ewp, Evn, Ewn) are plug-in terminals.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-9, 11-14, 17 and 19-20are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US20090219696 A1) in view of Mae (EP3203625 A1).

 	Pertaining to claim 1, Nakayama discloses A component structure (see figs. 18-21), for connecting a power module (202, 203) and an external circuit (38), wherein the component structure comprises: a first bus bar (62, 66), having a first extending portion and a first bending portion, and the first bending portion (the busbars with bending portions of 62, 66) extending to a first plane (see figs. 18-21) to form a first connecting terminal (Cup, Cvp, Cwp, see paragraph [0091]); a second bus bar (63, 67), comprising a second extending portion, a second bending portion (second bending portion 63, 67) and a rear portion of the second bus bar (63, 67), wherein the second extending portion and the second bending portion are respectively laminated in parallel (see figs. 18-21) with the first extending portion and the first bending portion (the first bus bar 62, 66 bending portion), and the rear portion of the second bus bar (63, 67) is extended to a second plane (see figs. 18-21) to form a second connecting terminal (Cun, Cvn, Cwn, see paragraph [0095] nearest to the capacitor connection portion, so that the loop length is shortened and the inductance can be reduced); and the external circuit 
 	But, Nakayama does not explicitly teach an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5. 
 	However, Mae teaches an area ratio of an overlapping area of the rear portion of the second bus bar (4) and the front portion of the third bus bar (5) to the first surface is greater than 0.5. (Abstract).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5 in the device of Nakayama based on the teachings of Mae in order to provide Electric power conversion apparatus used for equalizing electric current flowing in electric current path.
 	
 	Nakayama teaches al claimed limitations except an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5. 


 	Pertaining to claim 2, Nakayama discloses, wherein the rear portion of the second bus bar (the rear portion of 63, 67) is connected with the second bending portion (the second bending portion of the second bus bar 63, 67), and both the second bending portion and the rear portion of the second bus bar are located in the second plane (see figs 18-21).  

 	Pertaining to claim 3, Nakayama discloses, wherein one end of the third bus bar (68, 69)  is provided with a third connecting terminal (Ewp, Evn,  Ewn), and the third connecting terminal is stacked and connected with the first connecting terminal (Cup, Cvp, Cwp); the external circuit (see figs. 18-21), and the second connecting terminal (Cun, Cvn, Cwn) are stacked and connected.  
 	But, Nakayama does not explicitly teach the fourth connecting terminal.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth connecting terminal in order to 

 	Pertaining to claim 4, Nakayama discloses, wherein the first bus bar (62, 66) further comprises a rear portion of the first bus bar (62, 66) which is connected with the first bending portion (the busbars with bending portions of 62, 66) and extended to the first plane to form the first connecting terminal (Cup, Cvp, Cwp; and an extending direction of the rear portion of the first bus bar (the rear portion of 62, 66)  is opposite to that of the rear portion of the second bus bar (63, 67).

 	Pertaining to claim 5, Nakayama discloses, wherein the third bus bar (68, 69) has a front portion of the third bus bar (68, 69) and a rear portion of the third bus bar (68, 69), the external circuit further has a front portion and; the front portion of the third bus bar is settled in parallel with the rear portion of the second bus bar; the front portion of the fourth bus bar is settled in parallel with the rear portion of the first bus bar (62, 66), and bus bar is settled in parallel with the rear portion of the third bus bar.  
 	But, Nakayama does not explicitly teach the fourth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth bus bar in order to enable a user to use the fourth bar in case the others busbars malfunction.

Pertaining to claim 6, Nakayama discloses, wherein the front portion of the third bus bar (68, 69) is provided with a third connecting terminal (Ewp, Evn, Ewn), and the third connecting terminal (Ewp, Evn, Ewn) is connected with the second connecting terminal (Cun, Cvn, Cwn); with the first connecting terminal (Cup, Cvp, Cwp).
 	But, Nakayama does not explicitly teach the fourth connecting terminal and fourth bar bus.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth connecting terminal and fourth bar bus in order to enable a user to use the fourth connecting terminal and fourth bus bar in case the others terminals and bus bar malfunction.


 	Pertaining to claim 7, Nakayama discloses all claimed limitation, the fifth bus bar.
 	But, Nakayama does not explicitly teach the fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fifth bus bar in order to enable a user to use the fifth bar in case the others busbars malfunction.

Pertaining to claim 8, Nakayama discloses, wherein the third bus bar has one end provided with a third connecting terminal (Ewp, Evn, Ewn), and the third connecting terminal (Ewp, Evn, Ewn) is stacked and connected with the second connecting terminal; connected with the first connecting terminal (Cup, Cvp, Cwp).
 	But, Nakayama does not explicitly teach the fourth, fifth, six connecting terminal and fourth and fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth, fifth, six connecting terminal and fourth and fifth bus bar in order to enable a user to use the fourth, fifth, six connecting terminal and fourth and fifth bus bar in case the others terminals and busbars malfunction.

 	Pertaining to claim 9, Nakayama discloses, wherein the first bus bar (62, 66).  is located between the second extending portion and the second bending portion of the second bus bar (63, 67).
 	But, Nakayama does not explicitly teach the fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fifth bus bar in order to enable a user to use the fifth bus bar in case the others terminals and busbars malfunction.

 	Pertaining to claim 11, Nakayama discloses, wherein a portion of the third bus bar disposed opposite to the rear portion of the second bus bar (63, 67) is a front portion of the third bus bar (68, 69), and a surface of the rear portion of the second bus bar (63, 67) disposed opposite to the front portion of the third bus bar (68, 69) is a first surface.
 	But, Nakayama does not explicitly teach an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5. 
 	However, Mae teaches an area ratio of an overlapping area of the rear portion of the second bus bar (4) and the front portion of the third bus bar (5) to the first surface is greater than 0.5. (Abstract).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5 in the device of Nakayama based on the teachings of Mae in order to provide Electric power conversion apparatus used for equalizing electric current flowing in electric current path.

 	Pertaining to claim 12, Nakayama discloses, wherein one end of the third bus bar (68, 69) is provided with a third connecting terminal (Ewp, Evn,  Ewn), and the third connecting terminal (Ewp, Evn,  Ewn) is stacked and connected with the first connecting 
 	But, Nakayama does not explicitly teach the fourth connecting terminal and fourth and fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth connecting in order to enable a user to use the fourth connecting terminal in case the others terminals malfunction.

 	Pertaining to claim 14, Nakayama discloses, wherein both the first connecting terminal and the second connecting terminal (Cun, Cvn, Cwn) are plug-in terminals.  

 	Pertaining to claim 15, Nakayama discloses A component structure, for connecting a power module and an external circuit, wherein the component structure comprises: a first bus bar (62, 66), having one end extending to a first plane to form a first connecting terminal; a second bus bar, comprising a front portion of the second bus bar and a rear portion of the second bus bar (63, 67), wherein the front portion of the second bus bar (63, 67) is laminated in parallel with the first bus bar, and the rear portion of the second bus bar (63, 67) is extended to a second plane to form a second connecting terminal (Cun, Cvn, Cwn); a fifth bus bar, comprising a front portion of the fifth bus bar and a rear portion of the fifth bus bar, the first bus bar (62, 66), extended to a third plane to form a fifth connecting terminal; and the external circuit comprising a 
 	But, Nakayama does not explicitly teach the fourth and the fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth and fifth bus bar in order to enable a user to use the fourth and fifth bus bar in case the others terminals and busbars malfunction.

 	Pertaining to claim 16, Nakayama discloses, wherein a portion of the third bus bar disposed opposite to the rear portion of the second bus bar (63, 67) is a front portion of the third bus bar, and a surface of the rear portion of the second bus bar (63, 67) disposed opposite to the front portion of the third bus bar (68, 69) is a first surface.
 	But, Nakayama does not explicitly teach an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5. 
 	However, Mae teaches an area ratio of an overlapping area of the rear portion of the second bus bar (4) and the front portion of the third bus bar (5) to the first surface is greater than 0.5. (Abstract).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first 

 	Pertaining to claim 17, Nakayama discloses, wherein a portion of the fourth bus bar disposed opposite to the rear portion of the fifth bus bar is a front portion of the fourth bus bar, and a surface of the rear portion of the fifth bus bar (63, 67) disposed opposite to the front portion of the fourth bus bar is a second surface.
 	But, Nakayama does not explicitly teach an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5. 
 	However, Mae teaches an area ratio of an overlapping area of the rear portion of the second bus bar (4) and the front portion of the third bus bar (5) to the first surface is greater than 0.5. (Abstract).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5 in the device of Nakayama based on the teachings of Mae in order to provide Electric power conversion apparatus used for equalizing electric current flowing in electric current path.

 	Pertaining to claim 19, Nakayama discloses, wherein the third bus bar has one end provided with a third connecting terminal (Ewp, Evn,  Ewn), and the third 
 	But, Nakayama does not explicitly teach the fourth, fifth, six connecting terminal and fourth and fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fourth, fifth, six connecting terminal and fourth and fifth bus bar in order to enable a user to use the fourth, fifth, six connecting terminal and fourth and fifth bus bar in case the others terminals and busbars malfunction.

 	Pertaining to claim 20, Nakayama discloses. wherein the first bus bar (62, 66) is located between the front portion of the second bus bar (63, 67) and the front portion of the fifth bus bar; or the front portion of the second bus bar (63, 67) is arranged in parallel.
 	But, Nakayama does not explicitly teach the fourth, fifth, six connecting terminal and fourth and fifth bus bar.
 	However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to one having ordinary skill in the art at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848